  Case 2:21-cv-00759-JS-SIL Document 17 Filed 03/29/21 Page 1 of 1 PageID #: 98




                         SCHEDULING ORDER

 DEADLINES & COURT APPEARANCES

 03/25/2021
 _______________ : Exchange of Rule 26(a)(1) disclosures

 04/29/2021
 ________________: Service of first interrogatories and document demands

  05/29/2021                 : Responses to first interrogatories and document demands

 05/29/2021
 ________________: Motions to join new parties or amend the pleadings

 5/20/21 at 11:30a:             Status conference

7/21/21                  :     Completion of Depositions

11/29/21             :        Commencement of summary judgment motion practice




12/23/21 at 11:30a       Pretrial conference




                                                         SO ORDERED:
                                                         /s/ STEVEN I. LOCKE
                                                          Steven I. Locke, USMJ on 3/29/21
